Citation Nr: 1029785	
Decision Date: 08/10/10    Archive Date: 08/24/10

DOCKET NO.  06-07 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for prostate cancer to include 
as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. I. Velez


INTRODUCTION

The appellant had active service from March 15, 1950 to December 
18, 1959, and from December 28, 1959 to July 15, 1969.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of July 2005 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The appellant asserts that he was exposed to Agent Orange or an 
herbicide during active duty, and subsequently developed prostate 
cancer for which service connection should be presumed.  After a 
review of the claim file, the Board finds that additional 
development is necessary prior to deciding the appellant's claim.  

He contends that while serving on board the USS MCKEAN which was 
in the waters of Vietnam, he, on occasion, went ashore into 
Vietnam on missions and was therefore, exposed to Agent Orange.  

A reply to a request for information dated in March 2005 shows 
that the appellant served aboard the USS MCKEAN (DD 784) which 
was in the waters of the Republic of Vietnam from August 9, 1965 
to September 11, 1965, September 30, 1965 to October 19, 1965, 
October 28, 1965 to November 26, 1965, and form December 9, 1965 
to December 21, 1965.  

A CURR response of March 2007 states that the USS MCKEAN departed 
for duty in South Vietnam in December 7, 1965.  It further states 
that according to the National Archives and Records 
Administration and the Naval Historical Center, deck logs and 
muster rolls/personnel diaries are the only administrative 
records produced by commissioned U.S. Navy ships during the 
Vietnam War that are permanently retained.  These records do not 
normally annotate individuals arriving or going ashore on a 
routine basis.  The deck logs may indicate aircraft or boats 
arriving/departing but do not list passengers by name, unless 
that individual is a very important person or high ranking 
officer.  Also, the deck logs do not normally list the 
destinations of the aircrafts or vessels.  Finally, it stated 
that information concerning the appellant being required to go 
ashore in the Republic of Vietnam may be found in his OMPF 
(Official Military Personnel File).  

The appellant has submitted two lay affidavits from fellow 
servicemembers dated in March 2005.  In his affidavit, M.L.C, 
states that the USS MCKEAN served off the coast of Vietnam and 
would routinely make port calls in Dnang and the Quang Ngai 
Province.  He further stated he saw the appellant leave the ship 
with a side arm on many times.  In his affidavit, J.C.C. stated 
that the appellant went ashore with a side arm, when the ship 
made periodic port calls in South Vietnam to obtain supplies and 
equipment.

The RO submitted, in October 2009, a formal finding of 
unavailability of records to show that the appellant served in 
the Republic of Vietnam.  However, the Board finds that the RO 
did not undertake all available efforts to substantiate service 
in the Republic of Vietnam.  Specifically, a review of the claim 
file shows that personnel service records have not been obtained 
and associated with the claim file.  This must be done to ensure 
proper development.  Indeed, the CURR response of March 2007 
states that information concerning the appellant being required 
to go ashore in the Republic of Vietnam may be found in his OMPF 
(Official Military Personnel File).  However, the RO did not make 
an attempt to obtain the same.  Moreover, CURR has stated that 
deck logs do not "normally" annotate individuals going ashore.  
However, considering the lay affidavits submitted, the Board is 
of the opinion that a review of the deck logs is necessary to, at 
a minimum, confirm that members on board the ship made trips 
ashore during the times the appellant was serving on board the 
USS MCKEAN and to verify if indeed any individuals involved in 
those missions were named in the deck logs.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The AOJ should obtain and associate 
with the claim file the appellant's OMPF 
(Official Military Personnel File) to 
include personnel service records.  

2.  The AOJ should seek a review of the 
deck logs and muster rolls/personnel 
diaries for the USS MCKEAN for the time 
periods of August 9, 1965 to September 11, 
1965, September 30, 1965 to October 19, 
1965, October 28, 1965 to November 26, 
1965, and form December 9, 1965 to 
December 21, 1965.  The AOJ should review 
the documents to determine if personnel 
aboard the ship went on missions ashore 
during the specified periods of time.  
Moreover, the AOJ should specifically look 
for any mention of the appellant as one of 
the personnel engaged in any such ashore 
missions.  All findings, including any 
negative findings, should be clearly 
documented in the claim file.

If upon completion of the above action the claim remains denied, 
the case should be returned to the Board after compliance with 
requisite appellate procedures.  The appellant has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



